Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-7 and 9-20 are allowed and renumbered as 1-19. Claim 8 is cancelled.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 12 and 17:
The prior art of record, Nikolaidis et al (U.S. Patent Application Publication No. 20190356563) teaches an invention that provides a data-plane forwarding circuit (data plane) that has a flow-size detection circuit that generates flow-size density distribution for all or some of the data message flows that it processes for forwarding in a network. The flow-size (FS) detection circuit in some embodiments generates statistical values regarding the processed data message flows, and based on these statistical values, it generates a FS density distribution that expresses a number of flows in different flow-size sub-ranges in a range of flow sizes. In some embodiments, the density distribution is a probabilistic density distribution that is based on probabilistic statistical values that the flow-size detection circuit generates for the data message flows that are processed for forwarding within the network. The FS detection circuit in some embodiments generates probabilistic statistical values for the data message flows by generating hash values from header values of the data message flows and accumulating flow-size values at memory locations identified by the generated hash values. In some embodiments, the generated hashes for different data message flows can collide, which results in the accumulated flow-size values being probabilistic values that might have a certain level of inaccuracy. 
The prior art of record, Dong (U.S. Patent Application Publication No. 20210136142) teaches a method implemented by a network element (NE) in a mobile edge cloud (MEC) network, comprising receiving, by the NE, an offloading request message from a client, the offloading request message comprising task-related data describing a task associated with an application executable at the client, determining, by the NE, whether to offload the task to an edge cloud server of a plurality of edge cloud servers distributed within the MEC network based on the task-related data and server data associated with each of the plurality of edge cloud servers, transmitting, by the NE, a response message to the client based on whether the task is offloaded to the edge cloud server.
The prior art of records do not render obvious to one ordinary skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “receiving, from a requesting process, a query having a result parameter and a conditional parameter, wherein the conditional parameter corresponds to a first job property; hashing the conditional parameter to generate a hash; selecting a portion of the hash; identifying, from an in-memory storage area storing a list of job summaries, each job summary being an entry in a probabilistic payload data structure, at least one job summary with a property value that matches the portion of the hash; generating a response to the query based on the at least one job summary, the response containing result information corresponding to a second job property based on the result parameter; responsive to determining that usage of the in-memory storage area is low and that the portion of the hash is smaller than a maximum size, increasing the number of bits represented by the portion of the hash in a summary schema; and responsive to determining that usage of the in-memory storage area is high and that the portion of the hash is larger than a minimum size, reducing the number of bits represented by the portion in a summary schema, wherein when the query is an exact query, generating the response includes sending a verification request to a job processor associated with the at least one job summary” as cited in independent claim 1. For example, see paragraphs [0022]-[0026] and [0036], the system describes an in-memory summary schema describing the content of an entry of the approximate payload data structure. For example, a summary schema may indicate the size of the fingerprint portion. A summary schema may indicate the job properties included in the payload portion. A summary schema may indicate the number of bits allocated to each job property in the payload portion in responsive to memory usage. In some implementations, the size of a property in the payload portion, or in other words the number of bits allocated to a particular job property in the payload portion, may be at least a minimum number of bits. In some implementations, the size of a property in the payload portion may not be more than a maximum number of bits, or in other words a maximum size. These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.

Claims 2-7, 9-11, 13-16 and 18-20:
These claims are dependent claims. They are definite, enabled by the specification, and further limiting to the independent claim. They are patently distinct over the art of record for at least the same reasons above and are also allowable.

Relevant Prior Art
Bronnimann et al, U.S. Patent No. 7933208, is directed to a hierarchical data structure of digested payload information (e.g., information within a payload, or information spanning two or more payloads) allows a payload excerpt to be attributed to earlier network flow information. These compact data structures permit data storage reduction, while permitting efficient query processing with a low level of false positives. One example of such a compact data structure is a hierarchical Bloom filter. Different layers of the hierarchy may correspond to different block sizes. 
The above reference is pertinent arts listed in PTO-892 from. It is directed to the same field of invention to the state of art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nan Hutton whose telephone number is 571-270-1223.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAN HUTTON/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        07/21/2022